NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              ADAM E., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, A.E., Appellees.

                              No. 1 CA-JV 22-0128
                                FILED 9-22-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD533332
               The Honorable Ashley V. Halvorson, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Michelle R. Nimmo
Counsel for Appellee Department of Child Safety
                           ADAM E. v. DCS, A.E.
                           Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge James B. Morse Jr. and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1            Adam E. (“Father”) appeals the superior court’s order
terminating his parental rights to his son (“Child”). Mother is not a party to
this appeal. For the following reasons, we affirm.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2             Child was born in September 2009. In April 2020, the
Department of Child Safety (“DCS”) filed a dependency petition, alleging
Father’s inability to parent due to his incarceration. The Department of
Corrections released Father from prison in June 2020. DCS sent Father a
letter the following month stating it would provide substance-abuse
testing, substance-abuse treatment, and parent aide services. DCS struggled
to maintain contact with Father.

¶3           In August 2021, DCS moved to terminate Father’s parental
rights on abandonment and nine months’ time-in-care grounds. DCS
learned four months later that police arrested Father for aggravated driving
under the influence earlier that year. The juvenile court held a two-day
contested termination hearing in February and March 2022.

¶4              DCS’s case specialist testified that DCS offered Father parent
aide services and substance-abuse testing, but both services closed his
referrals for lack of engagement. The case specialist also testified that Father
never sent Child any cards, gifts, or letters, and Father failed to maintain a
normal relationship with Child. DCS’s case supervisor testified that Father
never visited Child after his release from prison.

¶5            The juvenile court terminated Father’s parental rights on both
grounds and found termination was in Child’s best interests. Father timely
appealed, and we have jurisdiction under A.R.S. §§ 8-235(A) and 12-
120.21(A)(1).




                                       2
                          ADAM E. v. DCS, A.E.
                          Decision of the Court

                               DISCUSSION

¶6            We review the termination of parental rights for an abuse of
discretion. Titus S. v. Dep’t of Child Safety, 244 Ariz. 365, 369, ¶ 15 (App.
2018).

¶7            The juvenile court may terminate a parental relationship
upon proof of one statutory ground under A.R.S. § 8-533(B) by clear and
convincing evidence. Id. Parental rights may be terminated if a parent
abandons their child. A.R.S. § 8-533(B)(1). Abandonment includes, “the
failure of a parent to provide reasonable support and to maintain regular
contact with the child, including providing normal supervision.
Abandonment includes a judicial finding that the parent has made only
minimal efforts to support and communicate with the child.” A.R.S. § 8-
531(1). The failure of a parent to maintain a “normal parental relationship”
for six months is “prima facie evidence of abandonment.” Id.

¶8            Father does not dispute the juvenile court’s finding that he
abandoned Child. He merely challenges whether DCS made reasonable
efforts to provide him with reunification services. The record supports the
court’s finding that Father never had a normal parent-child relationship
with Child. DCS therefore was not obligated to provide reunification
services when it sought termination on the abandonment ground. See Toni
W. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 61, 66, ¶ 15 (App. 1999) (diligent
efforts to provide reunification services are not required in abandonment
cases because of the absence of an existing parent-child relationship). We
find no abuse of discretion.

                              CONCLUSION

¶9           We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3